IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :             No. 2030 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 8 DB 2014
           v.                   :
                                :             Attorney Registration No. 36167
RAYMOND S. NADEL                :
                Respondent      :             (Out of State)


                                        ORDER


PER CURIAM:


       AND NOW, this 26th day of June, 2015, on certification by the Disciplinary Board

that Raymond S. Nadel, who was suspended by Order of the Court dated May 13,

2014, for a period of one year, has filed a verified statement showing compliance with

all the terms and conditions of the Order of Suspension and Pa.R.D.E. 217, and there

being no other outstanding order of suspension or disbarment, Raymond S. Nadel is

hereby reinstated to active status, effective immediately.